UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4189



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KAREEM JAMAAL RUSSELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cr-00384-NCT)


Submitted:   January 18, 2008             Decided:   February 4, 2008


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, LAW OFFICE OF ROMALLUS O. MURPHY, Greensboro,
North Carolina, for Appellant. David Paul Folmar, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem    Jamaal    Russell      pled       guilty   to   one   count   of

conspiracy to distribute fifty grams or more of cocaine base and

five hundred grams or more of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), 846 (2000), and the district court sentenced him to

188   months   in    prison    and     ten   years       of    supervised   release.

Russell’s      attorney        has      filed       a      brief      pursuant      to

Anders v. California, 386 U.S. 738 (1967), asserting, in his

opinion, there are no meritorious grounds for appeal but raising

the issue of whether Russell received ineffective assistance of

counsel in presenting his objections to the presentence report in

view of counsel’s job change while representing him.                    Russell was

informed of his right to file a pro se supplemental brief but has

not done so.    Finding no reversible error, we affirm.

            Adopting the findings and guideline calculations in the

presentence    report,    the        district   court         determined    Russell’s

advisory guideline range was 292 to 365 months, and his mandatory

minimum sentence under 21 U.S.C. § 841(b)(1)(A) (2000) was twenty

years in prison.      The court granted the Government’s motion for a

downward departure based on Russell’s substantial assistance, and

granted Russell’s counsel’s request that he be sentenced to the low

end of his departure range.           On appeal, Anders counsel notes that

Russell filed his own pro se objections to the presentence report,

and his trial attorney moved to withdraw after accepting a position


                                        - 2 -
with a public defender’s office and receiving notice that Russell’s

sentencing would be continued to a date after he left his private

law practice.        However, the district court denied the motion to

withdraw, and Anders counsel concludes that Russell’s sentence is

reflective      of    a   significant     benefit      from        his   attorney’s

representation.       We may address a claim of ineffective assistance

on direct appeal only if the lawyer’s ineffectiveness conclusively

appears from the record. See United States v. Baldovinos, 434 F.3d

233, 239 (4th Cir. 2006).         We have reviewed the record and find it

does not conclusively show ineffective assistance. Accordingly, we

conclude that the claim is unreviewable at this stage.*

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.                   This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may    move     in   this   court    for   leave    to    withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.


     *
      Our conclusion that we may not review Russell’s ineffective
assistance claim is not “intended to prejudice, or prejudge, in any
way [his] right to apply for relief in a [habeas corpus]
proceeding, should he choose to invoke such remedy.” United States
v. Mandello, 426 F.2d 1021, 1023 (4th Cir. 1970).

                                       - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                       AFFIRMED




                              - 4 -